Citation Nr: 1340918	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-26 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the termination of the apportionment of pension benefits for the appellant's child was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from August 1996 to August 1999.  The appellant is the Veteran's ex-wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) located at the Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2013 decision by the PMC terminated the apportionment of pension benefits for the appellant's child.  The appellant disagreed with the decision.  An August 2013 letter from the PMC acknowledges that a notice of disagreement (NOD) was filed by the appellant.

A statement of the case (SOC) is required when a claimant files a NOD with a determination.  38 C.F.R. §§ 19.26, 19.101 (2013).  To date, no SOC has been furnished regarding the July 2013 decision, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, the issuance of a SOC is required regarding the termination of the apportionment of pension benefits for the appellant's child.  The Board has jurisdiction solely to remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes that the provisions pertaining to simultaneously contested claims apply.  See 38 C.F.R. §§ 19.100-102, 20.500-504 (2013).

Accordingly, this case is REMANDED for the following action:

Prepare a statement of the case regarding the issue of whether the termination of the apportionment of pension benefits for the appellant's child was proper.  Follow the provisions for simultaneously contested claims.  This is required unless the matter is resolved by granting the benefit sought by the appellant, or by the appellant's withdrawal of the notice of disagreement.  If, and only if, a timely substantive appeal is filed, should the issue be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant or the Veteran until they are notified by VA.  The Veteran and the appellant have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

